Ida T. Bushnell filed this bill to coerce the payment of an annuity provided for her by the will of Thomas P. Gurley, deceased. Frank B. Gurley, appointed to execute the will, and Mollie G. Hall, were made parties defendant to the original bill; but, Frank B. having died, and Mollie G. Hall having been named and appointed as executrix of his last will and testament, the cause was revived against her in that capacity. It is averred, in effect, that Frank B. Gurley and Mollie G. Hall, conspiring to evade payment of the annuity, simulated a conveyance by the former to the latter of valuable real estate, so that he might remain in possession and enjoy the income from the property for his life with remainder to her. The bill charges a devastavit of the personal estate and seeks to annul the deed as fraudulent. It prays judgment for delayed payments on the annuity and such necessary and proper orders with reference to the real estate as will insure future payments. A demurrer to the bill was overruled. *Page 174 
It is urged against the bill that Frank B. Gurley had power under the will in his discretion to sell the real estate, and hence that there can be no legal ground of complaint against the disposition of it averred. But, under the averments of the bill, Frank B. Gurley did not sell the real estate, but merely simulated a sale in order to defraud complainant of her annuity. If the fact be as averred, and it is necessary to set aside the simulated conveyance in order to secure payment of complainant's annuity, equity will make proper orders to that end.
It is also urged that the bill is multifarious. Its single purpose is to compel the payment of complainant's annuity. This ground of demurrer is not well taken.
The decree is affirmed.
ANDERSON, C. J., and GARDNER and MILLER, JJ., concur.